UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6894


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENDALL R. JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, District
Judge. (3:04-cr-00392-JRS-1; 3:11-cv-00226-JRS)


Submitted:   October 24, 2013              Decided:   November 7, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kendall R. Jones, Appellant Pro Se. Roderick           Charles Young,
Assistant United States Attorney, Richmond,            Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kendall R. Jones seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of    appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2006).           A certificate of appealability will not

issue     absent     “a     substantial    showing      of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Jones has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense     with        oral   argument    because     the     facts    and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3